Title: To Thomas Jefferson from J. Louis Brethoux, 21 January 1788
From: Brethoux, J. Louis
To: Jefferson, Thomas



Monsieur
Marseille Le 21. Janvier 1788.

C’est un peu tard reconnoitre à Votre Excellence Les bontés qu’Elle nous a témoigné pendant notre Séjour à Paris. Les mauvais tems que nous avons eu à L’époque de notre départ, et pendant notre route, découragèrent beaucoup La Santé de ma femme; elle fut obligée de s’arrêter à Lyon, où Elle se remit en Etat de continuer sa marche, elle arriva Icy fort faible; à peine fut elle remise Qu’Elle a eu un […] considérable, qui s’est dissipée. La saison n’est pas bien propre pour son rétablissement parfait. Elle me charge de vous prier d’agréer ses hommages. Elle s’est rapelée que  vous désiriez un ouvrage sur La culture des Oliviers que Votre Excellence n’avoit pas trouvé à Paris, nous L’avons envoyé à Mr. Grand avec prière de la faire passer à Votre Excellence. Il y a aussi des fruits de nos voisinages, qui seront envoyés à Votre Excellence. Nous la prions de recevoir ces bagatelles, ce qui nous flatera infiniment. Depuis Douze jours nous avons un hyver bien favorable aux Dieux de La terre, et à La Santé; nous n’avions eu que des Brouillards, et des vents d’Est, qui occasionnoient des incomodités et La végétation étoit très sensible, Les amandiers commencoient à fleurir, nous avions des Légumes comme dans Le mois de mars. Les tems qui règnent sont bien favorables, il gèle toutes les nuits, et le plus beau soleil dans Le courant de la Journée. Il paroit que La tranquilité des mers est assurée pour Quelques mois, La dernière guerre a été trop couteuse aux deux nations.
Je suis avec Respect, Monsieur, Votre très humble, et très obeissant serviteur,

Jn. Louis Brethoux

